Title: To George Washington from Elhanan Winchester, 15 August 1791
From: Winchester, Elhanan
To: Washington, George



Dear and most renowned of men,
London August 15. 1791.

I send you with this a sett of my Lectures upon the prophecies that remain to be fulfilled; which I present to you as a small

token of that sincere respect which I, among many millions of the human race, feel towards the deliverer of my Country, and the friend of mankind. I have mentioned your name and Character with the highest respect in this work (see vol. IV. page 390) in a connexion that will be no disgrace to your very exalted merit.
It has pleased the Great Supreme, the Sovereign of the Universe, to raise you to the greatest dignity that any Man on earth enjoys at present; the happiness of presiding over a free and united people, the object of their free unbiased Choice. you do not only preside over them, but like him whom you so much resemble, you rule in their hearts, and feel in yourself the sublime pleasure of making a considerable portion of mankind happy.
I believe firmly that the blessed period will at last arrive when the glorious Redeemer shall subdue, humble and restore all his Creatures; when every knee shall bow to him, and every tongue shall swear allegiance to his name and Government and confess him to be Lord, to the Glory of God the Father. When the morning Stars shall sing together, and all the sons of God shall shout for joy! When the Whole Creation shall be delivered from the bondage of Corruption, into the glorious liberty of the Children of God. These are the sentiments which you will find dispersed in the volumes before you; they have been well received in this Country, and I hope will not be altogether unacceptable in my native Land.
May the blessings of God attend you all your days, and when you shall be called to depart from this mortal stage, whereon you have acted such a glorious and conspicuous part, may you have the Approbation of the Great Judge of all, and in the bright and blooming morning of the resurrection be raised in the likeness of your Saviour, and receive from his hand a Crown of righteousness, life, and Glory, which shall never fade away. This is, Most Respected Sir, the sincere wish, of your most Humble servant

Elhanan Winchester.

